DETAILED ACTION
1.	Claims 1-5, 7-19, and 21-22 have been presented for examination.	
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PRIORITY
3.	Acknowledgment is made of applicant's claim for priority as 371 of PCT/US2016/033470 filed 05/20/2016.
Response to Arguments
5.	Applicant argues that "the critical rotational speed of the rotating tubular acts as a threshold value within the ECD model, where the operating rotational speed is compared to the critical rotational speed when determining the fluid viscosity."  Applicant does not address the W reference, cited in combination with Oort and Hosie.  The W reference is relied upon for the rotational speed features, and has not been rebutted; as such the prima facie case of obviousness remains applicable.  Applicant further does not address that the language of "wherein, at operating rotational speeds greater than the critical rotational speed, toroidal vortices are formed in the fluid" was found by The Examiner to recite merely the intended result of the operational speed differential, thereby not being afforded patentable weight.
Applicant makes no further arguments.  In view of the lack of rebuttal to the features of the W reference as well as the recitation of language in the form of intended results (not being afforded patentable weight), applicant's arguments are respectfully not persuasive.  The prior-made rejections are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	Claim(s) 1, 4-5, 7-9, 12-16, 18-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over van Oort et al. U.S. Patent Publication No. 2015/0330213 in view of Hosie et al. U.S. Patent Publication No. 2003/0146001 further in view of Wereley, Steven T., Alp Akonur, and Richard M. Lueptow. "Particle–fluid velocities and fouling in rotating filtration of a suspension." Journal of membrane science 209.2 (2002): 469-484, hereafter Wereley.

Regarding Claim 1: Oort discloses A method comprising: 
calculating a viscosity of the fluid for an operating rotational speed of the rotating tubular based on an equivalent circulating density ("ECD") model, (Oort. [0046], [0051], “[0051] In some examples, the method further comprises correcting, using the processing device, the respective differential pressure measurements of the fluid for eccentricity between the conduit and the wellbore.  Correcting for eccentricity between the conduit and the wellbore can, for example, comprise using any suitable model, such as an equivalent pipe model, a correlation-based model, or a combination thereof.”, [0096], Figure 1)
calculating an ECD of the fluid based on the viscosity of the fluid and based on the ECD of the fluid, adjusting one or more operation parameters for the wellbore operation control the ECD of the fluid. (Oort. “[0003] Measuring rheological properties of fluids for optimum maintenance and optimum wellbore hydraulic management is one of the most important tasks during drilling and other downhole operations.  This task is conducted by viscosity measurements that express a relationship between shear stress and shear rate.” “[0005] These rheological parameters are even more crucial during offshore drilling operations where a correct calculation of the ECD is vital.  During offshore drilling operations the "mud window," i.e. the difference between the fracture gradient and the pore pressure (or the mud pressure required to prevent shear failure at the wellbore wall, whichever of the two is higher), tends to be very narrow.” [0090], Equation 23)  
Oort does not explicitly recite flowing a fluid through an annulus between a rotating tubular and a stationary conduit for a wellbore operation in a wellbore;
wherein the ECD (the ECD model is seen in Oort above, and the calculation is seen in the Hosie reference) model is based on a Reynold's number for the fluid at the operating rotational speed and a critical rotational speed of the rotating tubular.
However Hosie recites flowing a fluid through an annulus between a rotating tubular and a stationary conduit for a wellbore operation in a wellbore; (Hosie. [0037], “As shown, and as will be discussed in detail below, fluid traveling down the work string 120 travels through the motor and causes a shaft therein (not shown) to rotate as shown with arrows 205.  The rotating shaft is mechanically connected to and rotates a pump shaft (not shown).  Fluid flowing upwards in the annulus 150 is directed into an area of the pump (arrows 305) where it flows between a rotating rotor and a stationary stator.”)
wherein the ECD (the ECD model is seen in Oort above, and the calculation is seen in the Hosie reference) model is based on a Reynold's number for the fluid at the operating rotational speed and a critical rotational speed of the rotating tubular. Hosie. “   [0077] From equation 3 it is evident that Reynolds number is inversely proportional to the fluid viscosity.  Everything being equal, higher viscosity gives lower Reynolds number and corresponding higher coefficient of drag.  Higher coefficient of drag causes particles to accelerate faster in the fluid stream until particles attain the same velocity as that of the fluid [(u.sub.f-u.sub.p)=0].  Clearly fluid with higher viscosity has a greater capacity to transport cuttings.  However, in drilling operations, using viscous fluid causes friction head to be higher thereby increasing ECD.  Thus without an ECD reduction tool, using a high viscosity drilling fluid may not be possible under some conditions.”)
Oort and Hosie are each and respectively analogous art to the claimed invention in the field of downhole wellbore calculations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the calculations of Hosie for the modeling in Oort in order to provide “an improved pressure reduction apparatus and methods for use in a circulating wellbore that can be used to effect a change in wellbore pressure.  There is a further need for a pressure reduction apparatus tool and methods for keeping fluid pressure in a circulating wellbore under fracture pressure.  There is yet a further need for a pressure reduction apparatus and methods permitting fluids with a relatively high viscosity to be used without exceeding formation fracture pressure.” (Hosie, [0013])
Oort and Hosie do not explicitly recite wherein, at operating rotational speeds greater than the critical rotational speed, toroidal vortices are formed in the fluid. The Examiner notes that this limitation appears to recite merely the intended result of the operational speed differential in the system and would therefore not be afforded patentable weight. In the interests of compact prosecution the Examiner will show how these vortices are well known when these speed differentials occur as per W below.
However W recites wherein, at operating rotational speeds greater than the critical rotational speed, toroidal vortices are formed in the fluid. (W. Page 470, bottom left, “Key to these studies is interest in Taylor vortices, a stack of toroidal vortices that ap-pear in the annulus between a rotating inner cylinder and a stationary outer cylinder above a critical speed as a result of a centrifugal instability.” The Examiner also notes the use of the Reynolds number, recited in subsequent claims, in this determination as per top right of Page 473.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take into account the toroidal vortices as per W for the system in Oort and Hosie since “Taylor vortices, a stack of toroidal vortices that ap-pear in the annulus between a rotating inner cylinder and a stationary outer cylinder” occur in systems where “above a critical speed as a result of a centrifugal instability” and it would be needed to evaluate “the  perfor-mance  of  rotating  filter  separators  for  specific  sep-aration  applications” by taking them into account. (W. Page 470, bottom left paragraph)


Regarding Claim 4: The reference discloses The method of claim 1, wherein adjusting the one or more operation parameters for the wellbore operation to control the ECD of the fluid comprises maintaining the ECD of the fluid between a fracture gradient and a pore-pressure gradient of a formation surrounding the wellbore. (Oort. “[0003] Measuring rheological properties of fluids for optimum maintenance and optimum wellbore hydraulic management is one of the most important tasks during drilling and other downhole operations.  This task is conducted by viscosity measurements that express a relationship between shear stress and shear rate.” “[0005] These rheological parameters are even more crucial during offshore drilling operations where a correct calculation of the ECD is vital.  During offshore drilling operations the "mud window," i.e. the difference between the fracture gradient and the pore pressure (or the mud pressure required to prevent shear failure at the wellbore wall, whichever of the two is higher), tends to be very narrow.”)
	 
Regarding Claim 5: The reference discloses The method of claim 1, wherein the fluid is a cement slurry, and the stationary conduit is a casing. (Oort. “[0043] …The fluid can comprise any fluid used in a wellbore application such as, for example, a drilling fluid, a spacer fluid, a cementitious fluid…” “[0046] The flow region of the wellbore can comprise any region where the fluid can flow and pressure can be measured within the wellbore.  In some examples, the flow region comprises an area inside a conduit (e.g., a drill pipe, a wired drill pipe, a tube, or a casing) situated within the wellbore.”)

Regarding Claim 7: The reference discloses The method of claim 1, wherein the fluid is a drilling fluid, the rotating tubular is a drill string, and the stationary conduit is one of the wellbore and a casing positioned in the wellbore. (Oort. “[0043] …The fluid can comprise any fluid used in a wellbore application such as, for example, a drilling fluid, a spacer fluid, a cementitious fluid…” “[0046] The flow region of the wellbore can comprise any region where the fluid can flow and pressure can be measured within the wellbore.  In some examples, the flow region comprises an area inside a conduit (e.g., a drill pipe, a wired drill pipe, a tube, or a casing) situated within the wellbore.”)

Regarding Claim 8: See rejection for claim 1.

Regarding Claim 9: The reference discloses The method of claim 8, wherein the wellbore operation parameters comprise at least one of the rotational speed of the rotating tubular, a flow rate of the fluid, a yield stress of the fluid, a shear-dependent viscosity of the fluid, a formulation of the fluid. (Oort.  [0076] It was observed that pressure and temperature have countering effects on mud rheological properties for the investigated SBM system.  Therefore, in the field and under certain operational conditions, the effective viscosity of the mud may increase, decrease, or remain constant due to increasing pressure and/or temperature.” [0078] Eq.  6 represents a general relationship between flow rate and shear stress.”)

Regarding Claim 12: The reference discloses The method of claim 8, wherein the fluid is a cement slurry. (Oort. “[0043] …The fluid can comprise any fluid used in a wellbore application such as, for example, a drilling fluid, a spacer fluid, a cementitious fluid…” “[0046] The flow region of the wellbore can comprise any region where the fluid can flow and pressure can be measured within the wellbore.  In some examples, the flow region comprises an area inside a conduit (e.g., a drill pipe, a wired drill pipe, a tube, or a casing) situated within the wellbore.”)

Regarding Claim 13: The reference discloses The method of claim 8, wherein the stationary conduit is one of a casing positioned in the wellbore and the wellbore. (Oort. “[0043] …The fluid can comprise any fluid used in a wellbore application such as, for example, a drilling fluid, a spacer fluid, a cementitious fluid…” “[0046] The flow region of the wellbore can comprise any region where the fluid can flow and pressure can be measured within the wellbore.  In some examples, the flow region comprises an area inside a conduit (e.g., a drill pipe, a wired drill pipe, a tube, or a casing) situated within the wellbore.”)

Regarding Claim 14: The reference discloses The method of claim 8, wherein the fluid is a drilling fluid and the rotating tubular is a drill string. (Oort. “[0043] …The fluid can comprise any fluid used in a wellbore application such as, for example, a drilling fluid, a spacer fluid, a cementitious fluid…” “[0046] The flow region of the wellbore can comprise any region where the fluid can flow and pressure can be measured within the wellbore.  In some examples, the flow region comprises an area inside a conduit (e.g., a drill pipe, a wired drill pipe, a tube, or a casing) situated within the wellbore.”)

Regarding Claim 15: See rejection for claim 1.
Regarding Claim 16: See rejection for claim 9.
Regarding Claim 18: See rejection for claim 1.
Regarding Claim 19: See rejection for claim 9.

Regarding Claim 21: The reference discloses The method of claim 1, wherein adjusting the one or more operation parameters for the wellbore operation comprises adjusting at least one of the rotational speed of the rotating tubular, a flow rate of the fluid, and the viscosity of the fluid. (Hosie. “[0037] Disposed on the work string and shown schematically in FIG. 1 is an ECD reduction tool including a motor 200 and a pump 300.  The purpose of the motor 
200 is to convert fluid pressure into mechanical energy and the purpose of the pump 300 is to act upon circulating fluid in the annulus 150 and provide energy or lift to the fluid in order to reduce the pressure of the fluid in the wellbore 105 below the pump.  As shown, and as will be discussed in detail below, fluid traveling down the work string 120 travels through the motor and causes a shaft therein (not shown) to rotate as shown with arrows 205.  The rotating shaft is mechanically connected to and rotates a pump shaft (not shown).  Fluid flowing upwards in the annulus 150 is directed into an area of the pump (arrows 305) where it flows between a rotating rotor and a stationary stator.  In this manner, the pressure of the circulating fluid is reduced in the wellbore below the pump 300 as energy is added to the upwardly moving fluid by the pump.” This reads on both flow rate of the fluid and the subsequent change in rotational speed following a change in flow rate introduced to the system.)
	See motivation for claim 1.

Regarding Claim 22: The reference discloses The system of claim 15, wherein the program code comprises program code executable by the processor to cause the processor to: determine one or more wellbore operation parameters that maintain the ECD of the fluid between a fracture gradient and a pore-pressure gradient of a formation surrounding the wellbore. (Oort. “[0003] Measuring rheological properties of fluids for optimum maintenance and optimum wellbore hydraulic management is one of the most important tasks during drilling and other downhole operations.  This task is conducted by viscosity measurements that express a relationship between shear stress and shear rate.” “[0005] These rheological parameters are even more crucial during offshore drilling operations where a correct calculation of the ECD is vital.  During offshore drilling operations the "mud window," i.e. the difference between the fracture gradient and the pore pressure (or the mud pressure required to prevent shear failure at the wellbore wall, whichever of the two is higher), tends to be very narrow.” [0090], Equation 23)  
Allowable Subject Matter
7.	Claims 2-3, 10-11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Reasons for allowance will be held in abeyance pending final recitation of the claims.
Conclusion
8. 	Claim(s) 1, 4-5, 7-9, 12-16, 18-19, and 21-22 are rejected.

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/Primary Examiner, Art Unit 2147